Order entered July 20, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00564-CV

    REGENCY DEVELOPMENT & CONSTRUCTION SERVICES, LLC, Appellant

                                             V.

                      RALPH CARRINGTON D/B/A
       CARRINGTON AIR CONDITIONING AND HEATING, ET AL., Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-15186

                                         ORDER
       Before the Court is appellant’s July 17, 2018 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to August 2, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE